

114 S80 IS: To prohibit appropriated funds from being used in contravention of section 642(a) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996.
U.S. Senate
2015-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 80IN THE SENATE OF THE UNITED STATESJanuary 7, 2015Mr. Vitter introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo prohibit appropriated funds from being used in contravention of section 642(a) of the Illegal
			 Immigration Reform and Immigrant Responsibility Act of 1996.1.Restriction of COPS funding
 for sanctuary citiesNone of the amounts appropriated in any Act for the Community Oriented Policing Services Program may be used in contravention of section 642(a) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1373(a)).